Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/05/2021 has been entered. Claims 1-14 remain pending in the application.  New grounds for rejection, necessitated by amendments, are discussed.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “and sample reservoir” in line 11” should read “and the sample reservoir”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “for each microfluidic bead-packing device” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 13, claim 13 recites “beads” in line 14. Since “a plurality of active-surface microbeads” is established in line 4, it is unclear if the beads of line 14 are the same or different from the plurality of active-surface microbeads of line 4. It is suggested to utilize the same terminology if referring to the same element. Claim 14 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 20070116594 A1, hereinafter “Shimizu”) in view of Southgate et al. (US 5863801 A, hereinafter “Southgate”).
Regarding claim 1, Shimizu teaches a method comprising:
for a microfluidic bead-packing device (Figs. 1 and 6):
activating (paragraph [0096]) a first micropump (Figs. 1 and 6, element 126) to transfer active microbeads (paragraphs [0096] and [0116]) through an inlet microchannel (17,112) from a bead suspension reservoir (16, 115) to an adsorbing channel (19, area of 112 between 117 and 119); 
packing the microbeads in the adsorbing channel (paragraphs [0100] and [0106]); and 

Shimizu fails to teach the method for each microfluidic bead-packing device of a plurality of parallel microfluidic bead-packing devices and wherein the bead suspension reservoir and sample reservoir are shared among the plurality of parallel microfluidic bead-packing devices.
Southgate teaches a method of automated preparation of nucleic acid from a biological sample (abstract) using a plurality of parallel microfluidic devices (Fig. 1, elements 340A-340D) wherein a first reservoir (350, “first supply chamber”) and second reservoir (360, “wash fluid”) are shared among the plurality of parallel microfluidic devices (Fig. 1 shows first supply chamber 350 and wash fluid 360 shared among the reaction chambers 340A-340D through channels 302,312,322,332 and 303,313,323,333). Southgate teaches performing the method in parallel (column 9, lines 10-14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Southgate to provide the bead suspension reservoir and sample reservoir shared among the plurality of parallel microfluidic bead-packing devices. Doing so would utilize well-known microfluidic device construction that would have a reasonable expectation of simplifying design of the microfluidic device. Furthermore, one of ordinary skill in the art would be motivated to utilize shared reservoirs to provide desired components to microfluidic devices functioning in parallel to simplify experimental design, since the parallel experiments would use the same components (i.e. to reduce the need to have multiple reservoirs with a same component).
Regarding claim 6, Shimizu in view of Southgate teach all of the elements of the current invention as stated above. Shimizu further teaches the method further comprising activating an outlet nozzle (Figs. 1 and 6, elements 15 and 114; paragraphs [0103] and [0119]) to drain the sample fluid from the adsorbing channel.
Regarding claim 7, Shimizu in view of Southgate teach all of the elements of the current invention as stated above. Shimizu further teaches the method wherein a bead clogging structure (Figs. 1 and 6, elements 13 and 118) is located between the adsorbing channel (19, 
Regarding claim 8, Shimizu in view of Southgate teach all of the elements of the current invention as stated above. Shimizu further teaches wherein the bead clogging structure (Figs. 1 and 6, elements 13 and 118) comprises a number of posts and gaps (paragraphs [0106]-[0107], “plurality of small columns having gaps”) located between the adsorbing channel and the outlet microchannel to pack the microbeads in the adsorbing channel and to permit flow of the sample fluid from the adsorbing channel to the outlet microchannel (paragraph [0119]).
Regarding claim 13, Shimizu teaches a microfluidic bead-packing system (Figs. 1 and 6) comprising: an adsorbing channel (19, area of 112 between elements 117 and 119) to pack a plurality of active-surface microbeads; an inlet microchannel (17, 112) fluidly coupled to a bead suspension reservoir (16, 115) including an associated pump (126), a sample reservoir (10, 110) including an associated pump (paragraph [0142]), and the adsorbing channel; an outlet microchannel (14, 115) fluidly coupled to the adsorbing channel and including an outlet nozzle (15, 114); and a bead clogging structure (13, 118) between the adsorbing channel and the outlet microchannel; wherein the bead suspension reservoir micropump, the sample reservoir pump, and the outlet nozzle can be activated in sequence to introduce beads into the adsorbing channel, introduce sample fluid into the adsorbing channel, and drain sample fluid from the adsorbing channel through the outlet microchannel via the outlet nozzle, in that order.
Shimizu fails to explicitly teach wherein the bead suspension reservoir micropump, the sample reservoir pump, and the outlet nozzle each have electrical control connections. Shimizu fails to teach a plurality of parallel microfluidic bead-packing devices wherein the bead 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to provide the bead suspension reservoir micropump, the sample reservoir pump, and the outlet nozzle to each have electrical control connections. Doing so would utilize well-known construction of electrical microfluidic components that would have a reasonable expectation of allowing the electric components to be powered and controlled for improved automation and control of the system.
Modified Shimizu fails to teach a plurality of parallel microfluidic bead-packing devices wherein the bead suspension reservoir and the sample reservoir are shared among the plurality of parallel microfluidic bead-packing devices.
Southgate teaches a method of automated preparation of nucleic acid from a biological sample (abstract) using a plurality of parallel microfluidic devices (Fig. 1, elements 340A-340D) wherein a first reservoir (350, “first supply chamber”) and second reservoir (360, “wash fluid”) are shared among the plurality of parallel microfluidic devices (Fig. 1 shows first supply chamber 350 and wash fluid 360 shared among the reaction chambers 340A-340D through channels 302,312,322,332 and 303,313,323,333). Southgate teaches performing the method in parallel (column 9, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shimizu to incorporate the teachings of Southgate to provide the system comprising a plurality of parallel microfluidic bead-packing devices. Doing so would utilize well-known concept of performing microfluidic processes in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Southgate to provide the bead suspension reservoir and the sample reservoir shared among the plurality of parallel microfluidic bead-packing devices. Doing so would utilize well-known microfluidic device construction that would have a reasonable expectation of simplifying design of the microfluidic device. Furthermore, one of ordinary skill in the art would be motivated to utilize shared reservoirs to provide desired components to microfluidic devices functioning in parallel to simplify experimental design, since the parallel experiments would use the same components (i.e. to reduce the need to have multiple reservoirs with a same component).
Note that the functional recitations that describe the adsorbing channel, bead suspension reservoir micropump, sample micropump, and outlet nozzle do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed function.
Regarding claim 14, Shimizu in view of Southgate teach all of the elements of the current invention as stated above. Shimizu further teaches wherein the bead clogging structure is a filter structure (Figs. 1 and 6, elements 13 and 118) that comprises a plurality of posts arranged to form gaps (paragraphs [0106]-[0107], “plurality of small columns having gaps”) large enough to permit passage of objects of interest in the sample fluid but small enough to block passage of the active-surface microbeads (paragraph [0119]).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Southgate as applied to claim 1 above, and further in view of Weissgerber (US 20110308325 A1).
Regarding claim 2, Shimizu in view of Southgate teach all of the elements of the current invention as stated above. Shimizu suggests the importance of flow rate and measuring flow rates and teaches the importance of controlling flow rate to prevent degradation of detection and allow for sufficient wash of the flow path (paragraphs [0016], [0131], and [0135]). Shimizu in view of Southgate fail to teach the method further comprising quantifying flow through the adsorbing channel.
Weissgerber teaches a fluidic apparatus for a sample separation system (abstract; Fig. 1) comprising a method of quantifying flow through a microchannel (paragraph [0008] and [0036]) to control the flow rate of microchannels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu in view of Southgate to incorporate the teachings of Weissgerber to provide a method of quantifying flow through the adsorbing channel. Doing so would allow for the control of flow rate that would prevent degradation of detection and allow for sufficient washing of the flow path as taught by Weissgerber and Shimizu.
Regarding claim 3, Shimizu in view of Southgate and Weissgerber teach all of the elements of the current invention as stated above. Shimizu suggests the importance of flow rate and measuring flow rates and teaches the importance of controlling flow rate to prevent 
Weissgerber teaches micropumps are controlled based on a flow rate measured by a sensor (paragraph [0036]) and that different pumps can be controlled based on flow rates (paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu in view of Southgate and Weissgerber to further incorporate the teachings of Weissgerber to provide a method of activating the second micropump based on determining that the quantified flow through the adsorbing channel is less than a predetermined threshold. Doing so would maintain a desired flow rate to prevent degradation of detection and allow for sufficient wash of the flow path as taught by Shimizu and Weissgerber. 
Regarding claim 4, Shimizu in view of Southgate and Weissgerber teach all of the elements of the current invention as stated above. Shimizu in view of Southgate and Weissgerber fail to teach the flow rate is measured with a flow meter (paragraph [0087]).
Weissgerber teaches flow rate is measured with a flow meter (paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu in view of Southgate and Weissgerber to provide a flow meter to measure flow rate. Doing so would utilize known devices to measure flow rate that would have a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Southgate as applied to claim 1 above, and further in view of Lu et al. (Liang-Hsuan Lu, Kee Suk Ryu and Chang Liu, "A magnetic microstirrer and array for microfluidic mixing," Oct. 2002, Journal of Microelectromechanical Systems, vol. 11, no. 5, pp. 462-469. Hereinafter, “Lu”).
Regarding claim 5, Shimizu in view of Southgate teach all of the elements of the current invention as stated above. Shimizu in view of Southgate fail to teach the method further comprising activating a microfluidic mixer located in the adsorbing channel. 
Lu teaches a magnetic microstirrer and array for microfluidic mixing (abstract; Fig. 1) comprising a method of activating a microfluidic mixer located in a microchannel (page 465, section “Mixing in Channel”). Lu teaches active mixing can improve the efficiency of mixing (page 462, last paragraph of section “Introduction”) and has advantages of being able to be used for a wide variety of fluids and when using magnetic actuation applied externally, can eliminate the need for wires which reduces the control complexity (page 463, left column, first full paragraph). Lu teaches that successful performance of on-chip biochemical analysis processes depend on mixing of multiple fluid species (page 462, first paragraph of section “Introduction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu in view of Southgate to incorporate the teachings of Lu to provide a method of activating a microfluidic mixer located in the adsorbing channel. Doing so would utilize the known technology of active mixers for microfluidic devices to improve the performance and success of overall analysis as taught by Lu. Furthermore, doing .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Weissgerber and Southgate.
Regarding claim 9, Shimizu teaches a microfluidic bead-packing system comprising: a microbead packing device (Fig. 1 and 6) that includes an adsorbing chamber (19, area of 112 between elements 117 and 119) to pack together a plurality of microbeads, a bead clogging filter (13, 119), and an outlet nozzle (15, 114; paragraphs [0103] and [0119]); a bead suspension reservoir (16, 115) including an associated micropump (126), the bead suspension reservoir fluidly coupled to the microbead packing device; and a sample reservoir (10, 110) including an associated micropump (paragraph [0142]), the sample reservoir fluidly coupled to the microbead packing device. Shimizu teaches the microbead packing device (Fig. 1 and 6) are arranged between the bead suspension reservoir (16, 115) and the sample reservoir (10, 110). Shimizu suggests the importance of flow rate and measuring flow rates and teaches the importance of controlling flow rate to prevent degradation of detection and allow for sufficient wash of the flow path (paragraphs [0016], [0131], and [0135]). 
Shimizu fails to teach a control device electrically coupled to the bead suspension reservoir micropump and the sample reservoir micropump capable of sequentially providing fluids from the bead suspension reservoir and the sample reservoir to the adsorbing chamber and activate each of the micropumps and outlet nozzle. Shimizu fails to teach a plurality of microfluidic bead-packing devices wherein the plurality of microbead packing devices is 
Weissgerber teaches a fluidic apparatus for a sample separation system (abstract; Fig. 1) comprising a control device (paragraph [0044]; Fig. 3, element 134) electrically coupled to micropumps that is capable of sequentially provide fluids from the bead suspension reservoir and the sample reservoir to the adsorbing chamber and activate each of the micropumps and outlet nozzle. Weissgerber teaches quantifying flow through a microchannel (paragraph [0008] and [0036]) to control the flow rate of microchannels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Weissgerber to provide a control device electrically coupled to the bead suspension reservoir micropump and the sample reservoir micropump. Doing so would allow for automation of the microbead packing device that would allow for the control of flow rate which would prevent degradation of detection, allow for sufficient wash of the flow path, and overall improve the efficiency of the overall device as taught by Shimizu and Weissgerber.
Shimizu in view of Weissgerber fail to teach a plurality of microfluidic bead-packing devices wherein the plurality of microbead packing devices is connected in a parallel arrangement between the bead suspension reservoir and the sample reservoir.
Southgate teaches a method of automated preparation of nucleic acid from a biological sample (abstract) using a plurality of parallel microfluidic devices (Fig. 1, elements 340A-340D) wherein a first reservoir (350, “first supply chamber”) and second reservoir (360, “wash fluid”) are shared among the plurality of parallel microfluidic devices (Fig. 1 shows first supply 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu in view of Weissgerber to incorporate the teachings of Southgate to provide the system comprising a plurality of microfluidic bead-packing devices wherein the plurality of microbead packing devices is connected in a parallel arrangement between the bead suspension reservoir and the sample reservoir. Doing so would utilize well-known concept of performing microfluidic processes in parallel that would have a reasonable expectation of successfully improving throughput and efficiency of the system. 
Note that the functional recitations that describe control unit do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed function. Should applicant desire additional weight regarding the claimed control unit, it is recommended to recite the “control unit” as being "programmed to" perform the disclosed steps.
Regarding claim 10, Shimizu in view of Weissgerber and Southgate teach all of the elements of the current invention as stated above. Shimizu further teaches wherein the bead clogging filter comprises a number of posts and gaps (paragraphs [0106]-[0107], “plurality of small columns having gaps”) between the adsorbing chamber and the outlet nozzle.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Weissgerber and Southgate as applied to claim 9 above, and further in view of Lu.
Regarding claim 11, Shimizu in view of Weissgerber and Southgate teach all of the elements of the current invention as stated above. Weissgerber further teaches the flow rate is measured with a flow meter (paragraph [0087]) to measure flow. Shimizu in view of Weissgerber and Southgate fail to teach wherein the microbead packing device further comprises a microfluidic mixer to mix fluids.
Lu teaches a magnetic microstirrer and array for microfluidic mixing (abstract; Fig. 1) comprising a method of activating a microfluidic mixer located in a microchannel (page 465, section “Mixing in Channel”). Lu teaches active mixing can improve the efficiency of mixing (page 462, last paragraph of section “Introduction”) and has advantages of being able to be used for a wide variety of fluids and when using magnetic actuation applied externally, can eliminate the need for wires which reduces the control complexity (page 463, left column, first full paragraph). Lu teaches that successful performance of on-chip biochemical analysis processes depend on mixing of multiple fluid species (page 462, first paragraph of section “Introduction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu in view of Weissgerber and Southgate to incorporate the teachings of Lu to provide a microfluidic mixer to mix fluids. Doing so would utilize the known technology of active mixers for microfluidic devices to improve the performance and success of overall analysis as taught by Lu. Furthermore, doing so would reduce complexity of the device and allow for the use of a variety of fluids for analysis.
Regarding claim 12, modified Shimizu teaches all of the elements of the current invention as stated above for claim 11. Modified Shimizu teaches the microfluidic mixer is an 
Southgate teaches a controller that controls operation of the overall device, which is important to properly schedule experimental procedures (column 12, lines 30-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Shimizu to further incorporate the teachings of Southgate to provide the microfluidic mixer electrically coupled to the control device. Doing so would improve automation and control of the microbead packing device using a single control unit and reduce complexity of the device (i.e. reduce the need of multiple control units individually controlling different components).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 04/05/2021, with respect to the rejections of claims 1 and 13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu et al. (US 20070116594 A1) in view of Southgate et al. (US 5863801 A).
Applicant’s arguments, see pages 7-8, filed 04/05/2021, with respect to the rejection of claims 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797